Citation Nr: 1605648	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He was awarded a Combat Infantryman's Badge among his awards and decorations.
      
This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the November 2010 VA examiner, the Veteran meets the criteria for depressive disorder NOS, though it is not related to military service.  Regarding posttraumatic stress disorder (PTSD), she indicates the Veteran meets re-experiencing criteria, but does not demonstrate evidence of avoidance or hyperarousal.  Thus, he "doesn't meet full criteria for [PTSD] at the present time."  She ends her report by again stating the "criteria for PTSD are not met today." (Emphasis added).

The Board notes, however, that the evidence of record (both before and after the November 2010 VA examination) raises the possibility the Veteran meets the criteria for PTSD at some point during the appeal period, even if he did not meet all of the criteria on the date of the VA examination.  The November 2010 VA examiner does not specifically address the broader question of whether the Veteran satisfies the criteria of PTSD at any point throughout the appeal period.  It is not clear that the other PTSD diagnoses are entered with full consideration of all the necessary criteria.

While the VA examiner indicates the Veteran does not demonstrate avoidance behavior, the record reveals he has a tendency to avoid crowded places.  See November 2010 Spouse Statement.  Indeed, the VA examiner herself specifically notes a history of avoiding movies about Vietnam, and avoiding crowds and close personal contact with family members.  Also, while the examiner indicates the Veteran does not demonstrate hyperarousal, the record reveals he has been treated for symptoms of low energy and high anxiety, as well as difficulty sleeping, all of which may be associated with hyperarousal.  See, e.g., June 2010, October 2010, VA treatment reports.  

The VA examiner also points out the Veteran has only been diagnosed with depressive disorder, NOS, as opposed to posttraumatic stress disorder.  However, recent treatment records reveal he has been diagnosed with post traumatic stress disorder on a "provisional" basis.  Along with major depression, he was diagnosed with post traumatic stress disorder provisionally in February 2013, and this diagnosis was continued in June 2013.  

Given the evidence of record, a new VA examination is required to determine whether the Veteran meets the criteria for PTSD at any point during the appeal period, and if so, whether it is at least as likely as not related to military service.  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file, to include the Veteran's VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran meet the DSM-IV or DSM-V criteria for a diagnosis of PTSD at any point during the appeal period (July 2010 to present)?

(b)  If so, is it at least as likely as not (50 percent probability or greater) the Veteran's PTSD is the result of an in-service stressor, or is otherwise etiologically related to military service?  For purposes of this question, the examiner is advised that the Veteran's status as a combat Veteran has been established and his claimed combat stressors have already been conceded by VA.  

(c)  As to any other currently diagnosed psychiatric disability (if applicable), opine whether it is at least as likely as not that the disability had its onset during service or whether the disorder was compensably disabling within the year following discharge from active duty, or is otherwise etiologically related to service.

A complete and fully reasoned rationale must be provided for any opinion offered.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


